Exhibit 10(ao)

 

Maine & Maritimes Corporation

 

EMPLOYEE RETENTION AGREEMENT

 

THIS EMPLOYEE RETENTION AGREEMENT dated as of September 5, 2003 (this
“Agreement”) is entered into between Maine & Maritimes Corporation, a Maine
corporation (the “Company”), and Kurt A. Tornquist (the “Executive”) (the
Company and Executive are sometimes referred to as “Party” or collectively
“Parties”).

 

RECITALS

 

WHEREAS, the Executive, has been employed by the Company in a management
capacity and is now its Senior Vice President, Chief Financial Officer and
Treasurer; and

 

WHEREAS, the Board of Directors of the Company has determined this Agreement to
be in the best interests of the stockholders of the Company, in order to
encourage the attention and dedication of the Executive to his assigned duties
with the Company without distraction in connection with potentially disruptive
circumstances arising from the possibility of a Change in Control (as defined
herein) or certain other events specified in this Agreement;

 

Now, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Parties, the Company and the
Executive agree as follows:

 

Section 1.               Certain Definitions

 

As used herein, the following terms have the indicated meanings:

 

(1)           “Cause” for termination by the Company of the Executive’s
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform his duties with the Company after a written notice is
delivered to the Executive by the Company, which notice specifically identifies
the manner in which the Company believes that the Executive has not
substantially performed the Executive’s duties; or (ii) the willful engaging by
the Executive in gross misconduct that is injurious to the Company, monetarily
or otherwise (including, without limitation, the Executive’s conviction, by a
court of competent jurisdiction, of a crime adversely reflecting on the
Executive’s honesty, trustworthiness or fitness to carry out the
responsibilities of his position with the Company). An act, or failure to act,
on the Executive’s part shall be deemed “willful” where such act is done, or not
done, by the Executive: (i) in the absence of good faith; or (ii) without a
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company.

 

(2)           For the purpose of this definition (“Change in Control”) only, the
term “Company,” first defined above, shall also be defined to include Maine
Public Service Company in addition to its parent, Maine & Maritime Corporation.
A “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

 

(a)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their

 

--------------------------------------------------------------------------------


 

ownership of stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company representing fifty percent
or more of the combined voting power of the Company’s thenoutstanding voting
securities;

 

(b)   a change in the composition of the Board of Directors of the Company, as a
result of which fewer than a majority of the directors are persons who either
(A) are directors of the Company as of the date hereof or (B) were elected after
nomination by a majority of the directors of the Company on the date hereof and
directors so elected previously;

 

(c)   any merger or consolidation of the Company, approved by the stockholders
of the Company, with any other corporation; other than:

 

(A)  any such merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior to the merger or consolidation,
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than fifty
percent of the combined voting power of the voting securities (entitled to vote
generally for the election of directors) of the Company or such surviving or
parent entity outstanding immediately after such merger or consolidation, or
subsequently at any time as contemplated by or as a result of, such merger or
consolidation; or

 

(B)   any such merger or consolidation where such merger or consolidation is
effected to implement a recapitalization or reincorporation of the Company (or
similar transaction), in which no “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) acquires
fifty percent or more of the combined voting power of the Company’s
then-outstanding voting securities;

 

(d)   any merger or consolidation of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
stock, would be converted into cash, securities or other property; other than a
merger or consolidation of the Company in which the stockholders of the Company
immediately prior to the merger or consolidation have substantially the same
proportionate ownership and voting control of the surviving corporation or
parent entity immediately after the merger or consolidation;

 

(e)   except as described below, the Company ceases to be a reporting company
pursuant to Section 13 (a) of the Securities Exchange Act of 1934 as amended, or
any similar successor provision;

 

(f)    the number of the Company’s Outside Directors, as defined below, is
decreased by more than fifty percent in any twenty-five month period or the
number of the Company’s directors increased in such a manner that the Outside
Directors constitute less than a majority of the Board;

 

(g)   the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale, lease, exchange, liquidation,
disposition or other transfer (in one transaction or a series of transactions)
by the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect).

 

(h)   further, a “Change in Control” shall not be deemed to occur if the
conditions set forth in the following sub-paragraph shall have been satisfied:

 

--------------------------------------------------------------------------------


 

(A)  a merger, consolidation or reorganization of the Company if, upon
consummation of such transaction all of the outstanding voting stock of the
Company is owned, directly or indirectly, by a holding company, and the holders
of the Company’s common stock immediately prior to the transaction have
substantially the same proportionate ownership and voting control of the holding
company.

 

(3)          “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence of any one of the following acts unless
such act is corrected prior to the Termination Date specified in the Termination
Notice given in respect thereof or, in the case of paragraph (d) below, such act
is not objected to in writing by the Executive within four months after
notification by the Company to the Executive of the Company’s intention to take
the action contemplated by such paragraph (d):

 

(a)           the assignment of duties to the Executive which:

 

(i)            are materially different from his duties immediately prior to the
Change in Control, or

 

(ii)           result in his having significantly less authority or
responsibility than he had prior to the Change in Control;

 

(b)           the Executive’s removal from, or any failure to re-elect him to,
any position he held immediately prior to the Change in Control;

 

(c)           a reduction of the Executive’s annual base salary in effect on the
date of the Change in Control or as the same may be increased from time to time
thereafter;

 

(d)           the Company’s transferring or assigning the Executive to a place
of employment more than one hundred miles from Presque Isle, Maine, except
where: (1) such transfer or assignment is to a subsidiary or affiliate entity
location, consistent with the Executive’s duties; and (2) in connection with
required business travel to an extent substantially consistent with the
Executive’s business travel obligations immediately prior to the Change in
Control;

 

(e)           the Company’s failure to provide the Executive with substantially
the same health, life and other employee benefit plans, programs and
arrangements (specifically including the Company’s compensation and incentive
plans, as the same may be amended in the future), and substantially the same
perquisites of employment, as provided to him immediately prior to the Change in
Control or as the same may be increased thereafter;

 

(f)            the Company’s failure to provide the Executive with substantially
the same support staff as provided to him immediately prior to the Change in
Control; or

 

(g)           the Company’s failure to increase the Executive’s salary, employee
benefits or perquisites of employment in a manner or amount commensurate with
increases provided to the Company’s other executive officers.

 

(4)           “Outside Directors” an “Outside Director” as of a given date,
shall mean a member of the Company’s board of directors who has been a director
of the Company throughout the six month period prior to such date and who has
not been an employee of the Company at any time during such six month period.

 

--------------------------------------------------------------------------------


 

(5)           “Termination Date” shall have the meaning stated in Section 2(2).

 

(6)           “Termination Notice” shall have the meaning stated in
Section 2(1).

 

Section 2.               Termination Procedures

 

(1)           Termination Notice. Any purported termination of the Executive’s
employment (other than by reason of death or at will termination) shall be
communicated by a written notice of the terminating party (a “Termination
Notice”) in accordance with Section 6(2).

 

(2)             Termination Date. “Termination Date” shall mean the date as of
which the Executive’s employment is to terminate as specified in the Termination
Notice, which, in the case of a termination by the Company otherwise than for
Cause, may be the same date of the Termination Notice and, in the case of a
termination by the Executive, shall not be less than fourteen days nor more than
sixty days, respectively, from the date the Termination Notice is given, unless
otherwise agreed to by the parties.

 

Section 3.               Benefits Upon Certain Terminations

 

(1)          General. If a Change of Control occurs and, within one year
following the occurrence of such Change of Control (i) the Company terminates
the Executive’s employment for any reason other than for Cause, or (ii) the
Executive terminates his employment for Good Reason, then in lieu of any further
salary payments to the Executive for periods subsequent to the Termination Date,
the Company shall provide the Executive with the following:

 

(a)           Within thirty business days after the Termination Date, a lump sum
cash payment equal to the sum of: (i) two hundred percent (200%) of the
Executive’s annual base salary in effect upon the Change in Control or the date
of the Termination Notice, whichever is higher, and (ii) two hundred percent
(200%) of the bonus award the Executive would have received for the year in
which such termination occurs pursuant to the Company’s Incentive Compensation
Plan, assuming that his employment had not terminated and that for such year all
applicable performance goals will be met. In the event any portion of this award
depends on goals that cannot be determined until the close of the plan year,
then payment of that amount shall be made within thirty days after the goal has
been determined.

 

(b)           The continuation of the Executive’s participation and the
participation of his dependants (to the extent they were participating on the
date of the Termination Notice) in the Company’s health, life, disability and
other employee benefit plans, programs and arrangements (excluding the Pension
Plan and the Non-Union Retirement Savings Plan) for a period of twenty-four (24)
months after such termination as if he were still employed during such period;
provided, however, if such participation in any such plan, program or
arrangement is specifically prohibited by the terms thereof, the Company shall
provide the Executive (and his dependants) with benefits substantially similar
to those which he was entitled to receive under such plan, program or
arrangement immediately prior to his termination of employment. Additionally, at
the end of any period of such coverage, the Executive shall have the right to
have assigned to him, for the cash surrender value thereof, any assignable
insurance owned by the Company on the life of the Executive. For purposes of
this paragraph 3(b), any employee benefit determined with reference to the
Executive’s compensation or earnings shall be based on his annual base salary
unless otherwise provided under the terms of the applicable employee benefit
plan, program or arrangement.

 

(2)           Death, at will termination. Notwithstanding any provision of this
Agreement to the contrary, no benefits are payable hereunder upon the
Executive’s death prior to: (1) the involuntary

 

--------------------------------------------------------------------------------


 

termination of his employment with the Company for Cause or otherwise, or (2)
the voluntary termination by the Executive of the Executive’s employment with
the Company for Good Reason. No benefits are payable hereunder upon the
Company’s at will termination of employment for reasons other than those set
forth in this Agreement.

 

Section 4.               Term of Agreement

 

This Agreement initially shall continue in effect until the third anniversary of
the date hereof.

 

Section 5.               Successors

 

In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date.

 

Section 6.               Miscellaneous

 

(1)           Amendments. This Agreement may not be amended, modified or
supplemented by the parties hereto in any manner, except by an instrument in
writing signed on behalf of each of the parties hereto.

 

(2)           Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other shall be in writing and delivered
personally or sent by certified mail, postage prepaid, by facsimile (with
receipt confirmed), or by courier service and shall be effective upon receipt if
addressed or sent as follows:

 

To the Company:

 

Maine & Maritimes Corporation

 

 

P. 0. Box 789, Presque Isle, ME 04769-0789

 

 

Fax:

207-760-2498

 

 

 

Attention:

J. Nick Bayne

 

 

 

 

To the Executive:

 

Kurt A. Tornquist

 

 

28 Fort Hill Street

 

 

Fort Fairfield, ME 04742-1129

 

 

Fax:

207-760-2498

 

 

or to such other address or person as may be designated in writing by a party,
by a notice given to the others as aforesaid.

 

(3)           No Additional Effect. Except as expressly provided herein, nothing
contained herein shall be construed to provide the Executive with any specific
period of employment, right to be retained in the service of the Company or
other rights, nor shall this Agreement be construed to otherwise limit the
rights of the Company to discharge or take other action with respect to the
Executive. The Executive hereby acknowledges that he or she remains an employee
at will of the Company and that any rights of the

 

--------------------------------------------------------------------------------


 

Executive arising under this Agreement arise only upon the circumstances
specifically set forth in this Agreement.

 

(4)           Construction. The headings in this Agreement are included only for
convenience and shall not affect the meaning or interpretation of this
Agreement. The words “herein” and “hereof’ and other words of similar import
refer to this Agreement as a whole and not to any particular part of this
Agreement. The word “including” as used herein shall not be construed so as to
exclude any other thing not referred to or described. The Outside Directors
shall have the authority to construe and interpret this Agreement on behalf of
the Company, and any such determination by the Outside Directors shall be the
conclusive construction on behalf of the Company.

 

(5)           Entire Agreement, Assignability, etc. This Agreement (i)
constitutes the entire agreement, and supersedes all other prior agreements,
including without limitation prior employee continuity agreements, and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (ii) is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder, except as otherwise
expressly provided herein, and (iii) shall not be assignable by operation of law
or otherwise. No provisions of this Agreement are intended, nor will be
interpreted, to provide or create any third party beneficiary rights or any
other rights of any kind in any person unless specifically provided otherwise
herein, and, except as so provided, all provisions hereof will be personal
solely among the parties to this Agreement.

 

(6)           Validity. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

 

(7)           Governing Law. This Agreement shall be governed by the laws of the
State of Maine, regardless of the laws that otherwise might govern under
applicable principles of conflicts of laws thereof.

 

(8)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

 

(9)           Funding. This Agreement shall not be construed to create or
require the Company to create a trust or to otherwise act to fund the amounts
payable hereunder.

 

(10)         Limitation on Amount to be Paid. If payment of any amount under
this Agreement would cause the Executive to be subject to an excise tax pursuant
to Section 4999 of the Internal Revenue Code (as amended from time to time) or
the regulations thereunder, then such amount shall not be paid to the extent
necessary to avoid the imposition of such tax. The preceding sentence shall
apply only if the aggregate amount payable to the Executive or for his or her
benefit under this Agreement, after payment of such excise tax, would be less
than the aggregate amount payable in accordance with the preceding sentence.

 

(11)         Arbitration. The Parties agree to resolve all disputes arising
under this Agreement in arbitration as follows:

 

(a)           Any arbitration under this Agreement, and any related judicial
proceeding, shall be initiated and shall proceed pursuant to the provisions of
the Maine Uniform Arbitration Act (the “Act”) and, to the extent consistent with
the Act, the then prevailing rules of the American Arbitration Association (the
“Association”) for labor and employment contracts. To initiate arbitration
hereunder, demand shall be given in writing to the Association and the other
Party no later than one year after the

 

--------------------------------------------------------------------------------


 

claim arises. Any claim for which such demand is not made within one year after
the claim arises shall be barred and discharged.

 

(b)           Any arbitration under this Agreement shall be before a single
arbitrator mutually acceptable to the Parties, and an award in such arbitration
may include only damages which the arbitrator determines to be due under express
provisions of this Agreement. The arbitrator shall have no authority to award
any other damages including without limitation, consequential and exemplary
damages. Any award in arbitration shall be subject to enforcement and appeal
pursuant to the Act.

 

(c)           The Parties shall share equally all costs and fees charged by the
Association or the arbitrator.

 

(12)         Execution of Further Documents. In the event the Executive receives
payments or benefits pursuant to this Agreement and the Company’s legal counsel
deems it necessary for the Company to receive a release or other acknowledgement
the Executive agrees to execute any such document as may be reasonably required
as a condition of his/her receipt of such payment or benefits.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

MAINE & MARITIMES CORPORATION

 

 

 

 

 

/s/ Nathan L. Grass

 

 

By:

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Kurt A. Tornquist

 

 

Name:

 

--------------------------------------------------------------------------------